            Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 1 of 10


 1   J. Curtis Edmondson, CSB# 236105
     Edmondson IP Law
 2
     Venture Commerce Center
 3   3699 NE John Olsen Avenue
     Hillsboro, OR 97124
 4   Phone: 503-336-3749
     Fax: 503-482-7418
 5   Email: jcedmondson@edmolaw.com
 6

 7
                             IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                    )   Case No.: 2:18-cv-02637-MCE-CKD
10    STRIKE 3 HOLDINGS, LLC,                       )
                                                    )   REPLY TO DEFENDANT STRIKE 3
11
              Plaintiff,                            )   HOLDING’S OPPOSITION RE
12                                                  )   MOTION TO QUASH THE SUBPOENA
      vs.                                           )   ON AT&T AND FOR A
13                                                  )   MODIFICATION OF THE ORDER AT
        JOHN DOE subscriber assigned IP             )   DOCKET 7
14     address 99.185.0.103                         )
                                                    )   Judge: Hon. Carolyn K. Delaney
15
                                                    )   Hearing Date: Wed, February 20, 2019
              Defendant                             )   (rescheduled at Docket 14 per order).
16
                                                    )   Hearing Time: 10am
17                                                  )

18
                                           INTRODUCTION
19           District courts have increasingly scrutinized the practices of Strike 3 Holdings, LLC
20   (“S3H”) and similar plaintiffs, and “their swarms of lawyers [who] hound people who
21   allegedly watch their content through Bittorrent, an online service enabling anonymous users to
22   share videos despite their copyright protection.” See, e.g., Strike 3 Holdings, LLC v. John Doe
23   subscriber assigned IP address 73.180.154.14, No. CV 18-1425, 2018 WL 6027046, at *1
24   (D.D.C. Nov. 16, 2018); see also Cook Prods., LLC v. Swanicke, No. C16-1884 TSZ, 2018
25   WL 5112628, at *2 (W.D. Wash. Oct. 19, 2018) (directing plaintiff to show cause why the
26   court should not dismiss its complaint for failure to state a claim).



     REPLY IN SUPPORT OF MOTION TO QUASH
                                                     Page 1
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 2 of 10


 1          Recently, these practices caught the attention of the Ninth Circuit, which
 2   unambiguously held that a defendant’s “status as the registered subscriber of an infringing IP
 3   address, standing alone, does not create a reasonable inference that he is also the infringer.”
 4   Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1145 (9th Cir. 2018). A plaintiff must
 5   allege “something more” to cross “the line between possibility and plausibility of entitlement
 6   to relief.” Id. at 1145 & 1147 (quotation omitted).
 7          S3H has failed to allege a plausible claim against Doe because the sole allegation tying

 8   Doe to the alleged infringement is Doe’s IP address. Indeed, the allegations here are nearly

 9   identical to the allegations the Ninth Circuit found were deficient in Cobbler Nevada. S3H, like

10   Cobbler Nevada, failed to plead facts that could support “something more” than Doe’s status as

11   subscriber of the IP address associated with the alleged transmission of a Strike motion picture.

12          In the Ninth Circuit, early discovery is not appropriate when the complaint would be

13   dismissed on other grounds. See Wakefield v. Thompson, infra; see also Breaking Glass

14   Pictures, LLC v. John Does 118-162, infra. Because S3H has not alleged enough facts to

15   support its Complaint, it cannot engage in discovery. Doe’s motion to quash should be granted.

16                                        REPLY ARGUMENT

17          The standard of review for either granting or denying an ex-parte motion to quash is

18   abuse of discretion. Mattel Inc. v. Walking Mountain Productions, 353 F.3d 79, 8132 (9th Cir.,

19
     2003) involving a copyright dispute over the SFMOMA art exhibit “Food Chain Barbie”.

20
     A.     The geotechnology S3H used is flawed.
21

22          S3H admits that it uses geolocation technology to trace an IP address to a jurisdiction.

23   Dkt. 1 ¶ 9. “This method is famously flawed: virtual private networks and onion routing spoof

24   IP addresses (for good and ill); routers and other devices are unsecured; malware cracks

25
     passwords and opens backdoors; multiple people (family, roommates, guests, neighbors, etc.)

26
     share the same IP address; a geolocation service might randomly assign addresses to some
     general location if it cannot more specifically identify another.” Strike 3 Holdings, LLC, 2018

     REPLY IN SUPPORT OF MOTION TO QUASH
                                                    Page 2
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 3 of 10


 1   WL 6027046, at *1 (citing James Temple, Lawsuit Says Grandma Illegally Downloaded Porn,
 2   S.F. Chron. (July 15, 2011, 4:00 AM), https://www.sfgate.com/business/article/Lawsuit-says-
 3   grandma-illegally-downloaded-porn-2354720.php. These flaws led the D.C. district court to
 4   conclude that using geolocation technology to infer “the person who pays the cable bill
 5   illegally downloaded a specific file is even less trustworthy than inferring they watched a
 6   specific TV show.” Strike 3 Holdings, LLC, 2018 WL 6027046, at *1.
 7          S3H argues that the Court should disregard the D.C. district court’s adverse ruling in

 8   Strike 3 Holdings because S3H has appealed the decision. Doe disagrees. The D.C. district

 9   court’s decision is far from an outlier. As part of a growing trend, courts have grown wise to

10   the problems inherent to geotechnology. See, e.g., Cook Prods., LLC, 2018 WL 5112628, at *2

11   (explaining that public access to WIFI networks “illustrate why an IP address cannot itself be

12   used to state a plausible claim of copyright infringement”); Elf-Man, LLC v. Cariveau, No.

13   C13-0507RSL, 2014 WL 202096, at *2 (W.D. Wash. Jan. 17, 2014) (dismissing direct

14   infringement claim where plaintiff did not “provide specific facts tying the named defendant to

15   the infringing conduct” and instead merely alleged that the defendant’s IP address “was

16   observed infringing Plaintiff’s motion picture”).

17          The gaps in geotechnology noted in Strike 3 Holdings and Cook are alone germane to

18   whether the Court should reconsider its decision to allow discovery. However, even if the Court

19
     does not find these cases to be persuasive, as discussed below, under binding Ninth Circuit

20
     precedent, Doe’s motion must be granted.

21
     B.     Cobbler Nevada, LLC v. Gonzales
22

23
            In Cobbler Nevada, the Ninth Circuit affirmed a district court’s dismissal of an

24
     infringement claim against an IP address holder whose internet service was accessed by others.

     901 F.3d at 1146. There, the court unequivocally held that a defendant’s “status as the registered
25
     subscriber of an infringing IP address, standing alone, does not create a reasonable inference that
26
     he is also the infringer.” Id. at 1145. The Ninth Circuit explained:

     REPLY IN SUPPORT OF MOTION TO QUASH
                                                    Page 3
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 4 of 10


 1                  “Internet providers ... can go so far as to identify the individual who is
            registered to a particular IP address (i.e., an account holder) and the physical
 2
            address associated with the account, but that connection does not mean that the
 3          internet subscriber is also the infringer. The reasons are obvious—simply
            establishing an account does not mean the subscriber is even accessing the
 4          internet, and multiple devices can access the internet under the same IP address.”
            Id. at 1146.
 5          As the Ninth Circuit noted, “identifying the IP subscriber solves only part of the
 6   puzzle.” Id. at 1145. “A plaintiff must allege something more to create a reasonable inference
 7   that a subscriber is also an infringer.” Id. To establish a claim of copyright infringement, a
 8   plaintiff “must show that [it] owns the copyright and that the defendant himself violated one or

 9   more of the plaintiff's exclusive rights under the Copyright Act.” Id. at 1146 (citing Ellison v.

10   Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004)). Without specific facts to show that Gonzales

11   was the infringer, Cobbler Nevada’s complaint alleged facts that were “merely consistent with

12   a defendant’s liability, ... stop[ping] short of the line between possibility and plausibility of

13   entitlement to relief.” Cobbler Nevada, 901 F.3d at 1147 (citing Ashcroft v. Iqbal, 556 U.S.

14   662, 678 (2009)). As a result, the Ninth Circuit properly concluded that the allegations were

15   not “enough to raise a right to relief above a speculative level.” Cobbler Nevada, 901 F.3d at

16   117 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

17

18   C.     S3H has not alleged a plausible claim against Doe.

19          Cobbler Nevada requires the same conclusion here because S3H has failed to plead facts

20   that link infringement to “something more” than an IP address in order to state a plausible claim

21   against Doe. Rather, the allegations purporting to connect Doe to alleged infringement suggest

22   only that the IP address registered to Doe was seen in a BitTorrent swarm. In pertinent part:

23
              9.    Plaintiff used IP address geolocation technology by Maxmind Inc.
24            (“Maxmind”), an industry-leading provider of IP address intelligence and
              online fraud detection tools, to determine that Defendant’s IP address traced to
25            a physical address in this District….

26            24. Defendant used the BitTorrent file network to illegally download and
              distribute Plaintiff’s copyrighted motion pictures.


     REPLY IN SUPPORT OF MOTION TO QUASH
                                                   Page 4
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 5 of 10


 1              25. Plaintiff’s investigator, IPP International U.G. (“IPP”) established direct
                TCP/IP connections with the Defendant’s IP address….
 2
                26. While Defendant was infringing, IPP downloaded from Defendant one
 3              or more pieces of the digital media files containing Strike 3’s motion
                pictures….
 4
     Dkt. 1.
 5
               Moreover, these allegations are indistinguishable from those rejected in Cobbler
 6
     Nevada. A true and correct copy of the Second Amended Complaint in Cobbler Nevada is
 7
     attached as Exhibit A. The language in paragraphs 13 through 15 closely resembles the
 8
     allegations here. The Court may take judicial notice of the Second Amended Complaint in
 9
     Cobbler Nevada because it is “not subject to reasonable dispute in that it is either (1) generally
10
     known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready
11
     determination by resort to sources whose accuracy cannot reasonably be questioned.” Fed. R.
12
     Evid. 201(b); see also Mack v. South Bay Beer Distributors, 798 F.2d 1279, 1282 (9th
13
     Cir.1986), abrogated on other grounds, Astoria Fed. Sav. Etc. v. Solimino, 501 U.S. 104 (1991)
14
     (judicial notice of public records whose accuracy cannot reasonably be questioned is proper).
15
               Just as the claims in Cobbler Nevada failed because the plaintiff did not allege facts to
16
     create a reasonable inference that the defendant in that case was the infringer, so too here,
17
     S3H’s claims fail because it has not alleged facts that assert more than the possibility that Doe
18
     could have been responsible for infringement. Under Cobbler Nevada, S3H’s Complaint would
19
     not survive a motion to dismiss.
20
               Early discovery is not appropriate when the complaint would be dismissed on other
21
     grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir.1999) (discovery to identify
22
     defendant not appropriate when “the complaint would be dismissed on other grounds”); see also
23
     Breaking Glass Pictures, LLC v. John Does 118-162, No. CV-13-00600-PHX-ROS, 2013 WL
24
     3930474, at *2 (D. Ariz. July 29, 2013) (disallowing discovery to identify IP subscribers where
25
     the complaint, which “contains no factual allegations setting forth that the subscribers were, in
26




     REPLY IN SUPPORT OF MOTION TO QUASH
                                                     Page 5
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 6 of 10


 1   fact, the individuals using the Internet connections at the relevant time,” would be subject to
 2   dismissal even if the subscribers were identified).
 3          Because S3H’s complaint will be dismissed under Cobbler Nevada, the motion to quash
 4   S3H’s subpoena to the internet service provider should be granted.
 5
     D.     The factual differences and distinction in procedural posture between this case and
 6          Cobbler Nevada are irrelevant.

 7          S3H’s argument that the Court should disregard Cobbler Nevada’s holding because the
 8   question of plausibility arose as part of a motion for attorneys’ fees after the district court

 9   permitted a subpoena to the ISP lacks any merit. The differences between Cobbler Nevada and

10   this case are unavailing. Just weeks ago, in Malibu Media, LLC v. Doe, No. 18 C 450, 2018

11   WL 6446404, at *3 (N.D. Ill. Dec. 10, 2018), a sister court rejected a similar attempt to

12   distinguish Cobbler Nevada. Instead, the court concluded that “the Ninth Circuit did not

13   confine its analysis to those facts nor does the Court believe such a narrowing appropriate,”

14   and dismissed the complaint, which failed to allege something more than “that Doe is the

15   account holder of the IP address used to download and distribute those movies.” Id.1

16          Nor does the Ninth Circuit’s decision in Glacier Films minimize the importance of

17   Cobbler Nevada. S3H cherry-picked language from dicta in the opinion that S3H argues

18   endorses early discovery from internet service providers. Dkt. 12 at 10 (citing Glacier Films

19   (USA), Inc. v. Turchin, 896 F.3d 1033, 1036, 1038 (9th Cir. 2018)). In actuality, the issue in

20
     Glacier Films was whether the district court abused its discretion in denying attorney fees to

21
     plaintiff, the alleged copyright holder. 896 F.3d at 1037-38. It is not a case about the propriety

     of early discovery. Even Westlaw has flagged Glacier Films as “Distinguished by Cobbler
22
     Nevada, LLC v. Gonzales.”
23

24

25
     1
       Another district court reached a different conclusion. See Strike 3 Holdings, LLC v. Doe, No.
26   CV 18-2648 (VEC), 2019 WL 78987, at *3 (S.D.N.Y. Jan. 2, 2019), but Ninth Circuit decisions
     are not binding on the courts in the Second Circuit. Doe respectfully disagrees with the analysis
     in that decision as contrary to Cobbler Nevada.
     REPLY IN SUPPORT OF MOTION TO QUASH
                                                    Page 6
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 7 of 10


 1          Incredibly, S3H goes so far as to suggest that Cobbler Nevada supports early discovery,
 2   quoting language from the opinion that suggests that an IP address is simply “part of the
 3   puzzle” for determining the identity of the infringer. Dkt. 12 at 11 (citing Cobbler Nevada, 901
 4   F.3d at 1145). This is a gross mischaracterization of the opinion; in the next sentence, the Ninth
 5   Circuit, in no uncertain terms, dictates that “[a] plaintiff must allege something more to create a
 6   reasonable inference that a subscriber is also an infringer.” Cobbler Nevada, 901 F.3d at 1145.
 7          Finally, S3H’s argument that discovery should be allowed because it does not know

 8   “what the discovery will reveal” emphasizes why quashing the subpoena is the only

 9   appropriate result. Dkt. 12 at 11. Maybe S3H will identify the infringer; maybe it won’t. But

10   this position, which relies on pre-Cobbler Nevada or out-of-district authority, does nothing

11   more than prove Doe’s point. Identifying the infringer does not save S3H’s complaint because

12   even if S3H is permitted to uncover Doe’s identity, the fact will remain that the only

13   connection S3H will have with Doe is the IP address. That fact is not enough to sustain a

14   complaint for copyright infringement under Cobbler Nevada. If S3H cannot sustain its

15   complaint, then it cannot justify discovery. See Wakefield, supra; see also Breaking Glass

16   Pictures, LLC, supra.

17

18   E.     Meet and Confer

19          Doe’s counsel made a good faith attempt to discuss the merits of this case with opposing

20   counsel as to the underlying merits of this case. Counsel for S3H’s counsel admits he did not

21   return the email. The subscriber, a retired widow, does not fit the demographic profile of an

22   individual who watches of hard-core pornography.

23          The goal of any litigation is for the parties to resolve a dispute without expending this

24   Court’s valuable time and money with needless law and motion. The problem with suing an “IP

25   Address”, see arguments infra, is that there is going to be a rough 36 % accuracy rate just based

26




     REPLY IN SUPPORT OF MOTION TO QUASH
                                                    Page 7
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 8 of 10


 1   on Sacramento County census data2.      When Doe’s counsel makes a representation to S3H’s
 2   counsel that his elderly widow client did not infringe, then plantiff’s counsel should request
 3   supporting facts3 and engage to see if the wrong person has been sued.     Maybe S3H wants a
 4   declaration of non-infringement and the case ends. Maybe S3H wants money. Maybe S3H
 5   wants more facts. But, Doe’s counsel cannot speculate what S3H wants when an email has not
 6   been responded to.
 7          Since S3H’s counsel did not return the email, Doe’s counsel is faced with the choice of

 8   appearing to dismiss the complaint, or simply quashing the subpoena on the ISP. Both are in

 9   essence the same motion under Cobbler, but quashing the subpoena preserves the identity of the

10   subscriber. No Doe wants their name given to a pornography company by their ISP if the

11   current law does not support such a disclosure.

12          For the past six years, there has been somewhat of a standard practice for counsel and

13   pro-se’s on pornography Bittorrent cases in the EDCA to move to quash subpoena’s on an ISP

14   without a meet and confer. The first such cases before this Court were the Ingenuity 13 cases in

15   2011. Ingenuity 13, LLC v. Doe 2:11-mc-00084-JAM-DAD (E.D. Ca 2011). This was followed

16   by the Smash Pictures cases in 2012. Smash Pictures v. John Doe, 2:12-cv-00301-JAM-CKD

17   (E.D. Ca 2012). Then CP Productions in 2012. CP Productions v. Unknown, 2:12-cv-00616-

18   WBS-JFM (E.D. Ca 2012). Recently Malibu Media in 2016. Malibu Media v. John Doe, 2:16-

19
     cv-01733-JAM-KJN (E.D. Ca 2016). To the extent that this Court requires a formal meet and

20
     confer under the local rules for a pre-service motion to quash a subpoena under R45 for

21
     2
      This calculation is based on the average number of 2.76 occupants in a home and assumes one
22   person is the infringer. See https://www.census.gov/quickfacts/sacramentocountycalifornia.
23   3
       This situation is similar to the case currently pending before Judge Zilly in the Western
24
     District of Washington. JOHN DOE subscriber assigned IP address 73.225.38.130, CV 01731
     (WD WA. 2017). Like this case, counsel for the police officer tried to resolve the matter
25   informally (See Id. Docket 21-2). That email was also ignored..(See Id., Edmondson Decl,
     Docket 21-1). Strike 3 Holdings, LLC then, after more than six months of litigation, dismissed
26   the case against the police officer.



     REPLY IN SUPPORT OF MOTION TO QUASH
                                                  Page 8
          Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 9 of 10


 1   Bittorrent pornography cases, counsel for the Defendant will follow this Court’s direction.
 2   Counsel for Doe did not intend to disrespect this Court’s local rules for following a practice in
 3   representing Does in these types of cases in the same way during the past six years.
 4                                           CONCLUSION
 5            Based on the foregoing, Doe respectfully requests that the Court grant the motion to
 6   quash.
 7

 8                                                Respectfully Submitted
 9

10   Dated: January 30, 2019

11                                                J. Curtis Edmondson
                                                  Edmondson IP Law
12                                                3699 NE John Olsen Avenue
                                                  Hillsboro, OR 97124
13
                                                  Email: jcedmondson@edmolaw.com
14
                                                  Attorney for DOE

15

16

17

18

19

20

21

22

23

24

25

26




     REPLY IN SUPPORT OF MOTION TO QUASH
                                                   Page 9
         Case 2:18-cv-02637-MCE-CKD Document 15 Filed 01/30/19 Page 10 of 10


 1                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on January 30, 2019, I served a copy of the foregoing Reply Brief by
 3
     CM/ECF on the following (below):
 4
           Lincoln Bandlow
 5         Fox Rothschild LLP
           10250 Constellation Blvd., Suite 900
 6         Los Angeles, CA 90067
 7

 8

 9                                                J. Curtis Edmondson

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     REPLY IN SUPPORT OF MOTION TO QUASH
                                                  Page 10
